Citation Nr: 0519669	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  02-07 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than September 2, 
1999, for a 60 percent rating for residuals of a low back 
injury with radiculopathy involving the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1970 to November 1974.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado, which granted an 
increased rating to 60 percent for the residuals of a low 
back injury with radiculopathy involving the left lower 
extremity, effective from September 2, 1999.  

Although the veteran stated in his May 2001 notice of 
disagreement and in a statement attached to his June 2002 VA 
Form 9 that this matter is somehow a "continuation" of 
matters addressed by the Board under an earlier (1994) docket 
number, he is incorrect.  The June 1997 Board decision with 
the 1994 docket number was final as to the issue of the 
rating of the veteran's low back disorder and subsequent 
Board remand and decision with the prior docket number 
addressed other issues.  



FINDINGS OF FACT

1.  In June 1997, the Board granted an increased rating to 40 
percent for residuals of a low back injury with radiculopathy 
involving the left lower extremity.  The veteran did not 
appeal that decision, and that decision is now final.

2.  The September 2, 1999, VA outpatient treatment record is 
construed as an informal claim and is the earliest record 
that may be deemed a claim for increase.  

3.  It is not factually ascertainable from the evidence of 
record that in the year prior to September 2, 1999, an 
increased rating was warranted.



CONCLUSION OF LAW

The criteria for an effective date earlier than September 2, 
1999, for the award of a 60 percent rating for residuals of a 
low back injury with radiculopathy involving the left lower 
extremity have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A review of the record shows 
that the veteran was provided a VCAA letter in October 2003.  
This letter, the July 2000 rating decision, the April 2002 
statement of the case and an October 2003 supplemental 
statement of the case notified him of the information and 
evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
correspondence also generally advised the veteran to submit 
or identify any additional evidence he felt would support his 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

It is noted that the rating decision at issue in this appeal 
was dated prior to the enactment of the VCAA.  Obviously, 
therefore, the veteran did not receive a VCAA notice prior to 
the initial decision assigning September 2, 1999 as the 
effective date of his 60 percent rating.  Nonetheless, the 
Board finds that the lack of such a pre- decision notice is 
not prejudicial to the veteran.  As set forth above, the VCAA 
notices thereafter provided to the veteran fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The veteran is also represented and has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Neither the veteran nor his representative has 
argued that VA's duties to the veteran under the VCAA have 
not been met.  Therefore, to decide the appeal would not be 
prejudicial to the veteran.

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
Given the nature of the issue on appeal, the Board finds no 
indication of any available, pertinent, outstanding evidence 
specifically identified by the veteran, nor is there any 
indication that outstanding Federal department or agency 
records exist that should be requested in connection with the 
issue adjudicated in this decision.  38 U.S.C.A. § 5103A(b), 
(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(1), (2) (2004).  
Given the nature of the "downstream" element of effective 
date that is on appeal (see VA O.G.C. Prec. Op. No. 8-2003, 
published at 69 Fed. Reg. 25180 (2004)), the Board finds that 
an additional medical examination is not necessary; rather, 
it is appropriate to proceed with consideration of the 
veteran's appeal based on the evidence of record.  See 38 
C.F.R. § 3.159(c)(4).

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Thus, the Board finds that no additional action is 
necessary.  

II.  Factual Background

A review of the history of this disability shows that service 
connection was granted with a 10 percent rating assigned by 
an October 1991 rating decision, based on service, VA, and 
private medical records, in addition to an April 1991 VA 
medical examination.  It is noted that the service medical 
records were found to show that the veteran was seen in 
October 1971, for treatment for an injury to his tailbone 
which occurred three days prior to this examination, and 
which examination revealed to be tender to palpation with 
negative X-rays.  It is also noted that a September 1978 VA 
outpatient consultation revealed that the veteran complained 
of low back, hip, and knee pain, and X-rays were interpreted 
to reveal spondylolysis at L5-S1.

May 1990 VA outpatient consultation examination revealed low 
back and left hip problems and the veteran reported that he 
had injured his back during a parachute jump in service.  
There was full range of motion of the spine and of the hips, 
but tenderness was noted over the left trochanter.  There 
were complaints of pain related to the veteran's low back 
noted in additional VA outpatient consultations from June 
1990 to March 1991.  A March 1991 VA outpatient consultation 
revealed that the veteran reported two injuries sustained 
while parachuting in service, one of which was a back injury.  
He further reported that he had had intermittent discomfort 
ever since these injuries.  A March 1991 VA magnetic 
resonance imaging (MRI) study of the lumbar spine was 
interpreted as normal.  At the April 1991 VA medical 
examination, the veteran again reported the October 1971 
parachute incident where he landed on his tailbone, and 
indicated that he continued to have low back pain which was 
made worse by prolonged sitting and standing.  Physical 
examination of the lumbar spine revealed range of motion on 
forward bending at 85 degrees, left lateral bending at 15 
degrees, right lateral bending at 30 degrees, and extension 
at 20 degrees.  There was no tenderness or paraspinal muscle 
spasm on the lower back. X-rays were interpreted to reveal 
small spurs at the L4-5 level.  The diagnosis included 
residuals of discomfort to the back and a history of a 
parachute injury with degenerative arthritis, limited motion 
and left L5-S1 radiculopathy.  It was the opinion of the 
examiner that the veteran's low back condition was directly 
related to the original parachute landing.  An April 1991 VA 
electromyogram was interpreted to reveal chronic left S1 
level axonal reinnervation with probable subacute mild S1 
greater than L5 progression.  The conclusion was chronic 
radiculopathy with mild subacute progression in S1 greater 
than L5 axonal loss, and no evidence of a superimposed 
polyneuropathy.

A July 1992 VA consultation examination revealed that the 
veteran reported a history of chronic low back pain and pain 
in the left leg.  It was noted that at one time, there was a 
diagnosis of probable lumbar stenosis, and the veteran 
reportedly had electromyograms which indicated an abnormal L5 
root on the left side.  The veteran further related that back 
pain radiated down the left side, into the buttock area, and 
over the greater trochanter down the lateral aspect of his 
left thigh into his left calf and sometimes his foot.  His 
back had not felt the same since his parachute injuries in 
service.  Physical examination revealed significant 
tenderness to palpation over the greater trochanteric area.  
The doctor reviewed a MRI study, lumbar X-rays, a myelogram, 
and a computer tomography (CT) scan, and did not observe any 
specific evidence of lumbar stenosis or herniated disc.  The 
doctor did find that the X-rays did reveal osteoarthritis of 
the facet joints particularly at L4-5 with hypertrophy of the 
facet joints, but he did not believe this was evidence of 
radiating symptoms.  At this time, the doctor did not view 
the veteran as a candidate for surgery.  A July 1992 VA 
interpretation of an outside myelogram indicated that a June 
1992 myelogram showed fluoroscopic spot films of L4-5 and L5- 
S1, and that both levels appeared normal.  July and August 
1992 VA consultation reports reflect that the veteran 
underwent physical therapy for his back pain.

At his personal hearing in August 1992, the veteran testified 
that he had trouble bending and lifting, and that sitting 
bothered him as much as standing.  The pain had continued to 
get worse and interfered with his employment.  He attributed 
his difficulty sitting to both his hips and back.  The 
problems with the back started in 1971, when he landed 
squarely on his tailbone during a parachute jump.  The 
veteran indicated that bone spurs were identified in X-rays 
back in service, and that his back pain also caused radiating 
pain in his legs, mostly on the left side.  An early spring 
1991 electromyogram indicated some nerve root impairment.  
The veteran noted a period of time between 1978 and 1990 when 
treatment was not easily accessible due to the location of 
his residence.  He sustained an injury to his upper back in 
an automobile accident right after the service which had not 
really caused him any problems.  Around 1991, the veteran's 
wife noticed that his calf on the left appeared smaller, and 
an orthopedist confirmed that it was smaller by 2 to 3 
centimeters.  At that time, there was a diagnosis of 
spondylosis and the veteran underwent a myelogram in June 
1991.  Anti-inflammatories provided some relief, and he would 
still take them despite some resulting indigestion and 
heartburn.  The pain never disappeared.  His ongoing pain had 
caused a number of additional problems.

An August 1993 VA outpatient consultation report indicates 
that the veteran reported having frequent backaches.  A 
November 1993 VA outpatient consultation report indicates 
that the veteran reported having a lot of pain from 
arthritis.

A March 1995 VA medical examination indicated that the 
veteran reported that he started having complaints in his 
back about once a month following the incident in service 
when he fell on his tailbone while parachuting.  He reported 
that he continued to have low back pain which was aggravated 
by sitting for long periods of time, increased activities, 
walking, and even lying down for an extended period of time.  
He further complained that the pain would radiate down both 
legs.  Physical examination showed that the veteran was able 
to gracefully move about the hallway and examination room, 
and was able to dress and undress without difficulty.  Deep 
tendon reflexes were 2+ and brisk at the patella and 1+ and 
brisk at the Achilles.  Straight leg raising was 85 degrees 
bilaterally with some complaint of discomfort.  Forward 
flexion was 90 degrees, backward extension was 30 degrees, 
lateral flexion was 35 degrees, and rotation was 30 degrees, 
all bilaterally.  Measurements taken of the leg at 14 
centimeters below the knee showed the right calf to be 43 
centimeters and the left calf to be 42 centimeters.  
Measurements taken at 14 centimeters above the knee cap 
showed the right thigh to be 60 centimeters and the left 
thigh to be 57 centimeters.  The diagnosis was history of low 
back injury and subsequent reports of pain with basically 
fairly negative examination except for previous 
electromyographic differences.

A September 1995 VA consultation report notes that the 
etiology of the decreased S1 function of the left leg had 
never really been determined.  The plan was to obtain a CT 
scan of the sacrum of the L4-5 and L5-S1 disc spaces to 
evaluate the size of the canal and make sure that there was 
no occult lumbar stenosis.  A September 1995 VA X-ray of the 
lumbar spine was interpreted to reveal intervertebral disc 
narrowing at L5-S1 with severe facet disease, and lesser 
facet disease at other levels.  An October 1995 CT scan of 
the lumbar spine was interpreted to reveal facet disease at 
L4-5 with mildly bulging disc and ligamentum flavum 
hypertrophy which probably did not cause significant 
encroachment on the spinal canal and neural foramina.  At L5- 
S1, severe facet disease was found bilaterally, but 
especially on the left, and osteophytes projected into the 
left neural foramen and were in a position to compress the 
left L5 nerve root.  An October 1995 VA outpatient 
consultation report indicates that an electromyogram of the 
left leg and low back was performed at this time and appeared 
to be normal.  The doctor intended to do further testing in 
November 1995 to complete this study.

A November 1995 VA consultation report indicates that a CT 
scan was obtained going down into the sacrum, and had been 
interpreted to reveal no sign of sacral abnormalities.  The 
doctor indicated that the veteran had severe facet disease of 
L4-5, L5-S1, and osteophytes projecting into the left neural 
foramina which could easily be compressing the L5 root at L5- 
S1.  The doctor proposed a decompression laminectomy of L5 
and doing neural foraminotomies with posterolateral effusion.  
The doctor also believed that the veteran was getting lumbar 
stenosis symptoms from severe facet atrophy and severe facet 
disease secondary to his parachuting injuries at L4-5 and S1.

A second November 1995 VA consultation report reflects that 
the veteran reported significant lower extremity and 
neurological symptoms over a period of years.  The veteran 
further reported pain and discomfort in the left leg and 
occasionally in the right leg.  A CT scan of the lumbar spine 
was interpreted to reveal significant spinal stenosis.  
Electromyograms were interpreted to reveal no abnormalities 
other than fairly frequent fasciculations in the left 
anterior tibialis muscle.  The motor units were also found to 
have a normal size and configuration.  The veteran's deep 
tendon reflexes appeared symmetrical in the lower extremities 
with a possible decrease in the left ankle jerk which was 
still present.  The examiner found that the veteran's 
symptoms were consistent with cauda equina compression and 
that his symptom constellation was consistent with 
compression of the nerve roots of the lumbar spine.

At the veteran's hearing before a traveling member of the 
Board in November 1995, the veteran testified that Dr. M. had 
recommended a surgical procedure which involved the fusion of 
the lower vertebrae of the back.  At this point, the veteran 
was in constant pain, and it was getting progressively worse.  
When he sat to do work as a certified public accountant, the 
lower extremities would start to go numb.  His back pain 
would interfere with his ability to sleep or rest.  Walking 
and spending a lot of time on his feet would also aggravate 
the pain.  The veteran indicated that he felt that his back 
symptoms were worse than moderate.

A May 1996 VA consultation record indicates that the veteran 
reported persistent back pain.  A May 1996 VA consultation 
report reflects that the veteran was to be scheduled for the 
decompression surgery in September 1996, following an 
appointment with Dr. M. in August 1996.  The veteran also 
reported thoracic and neck problems, and X-rays were 
interpreted to reveal degenerative changes throughout the 
thoracic spine and a C5-6 degenerative lesion in the cervical 
spine.  The doctor did not think that these problems would be 
affected positively or negatively by the lumbar fusion.

A June 1996 VA consultation report from Dr. M. reflects that 
a back brace had helped the veteran quite a bit, however, 
there had been a transfer of motion because of the brace to 
the thoracic spine.  X-rays were interpreted to reveal huge 
osteophytes anteriorly with almost an ankylosis between T7- 
L1.  The assessment was severe arthritis and degenerative 
disc disease in the whole lumbosacral spine, and particularly 
the facet joints.  The plan was to have the veteran examined 
by a rheumatologist.  The doctor also believed that some loss 
of weight might allow the veteran to better tolerate the 
brace in the lumbar spine.  A June 1996 VA consultation 
record notes that the veteran was tired and in almost 
constant pain due to back problems.

In June 1997, the Board increased the disability rating for 
the veteran's low back disorder to 40 percent.  The Board 
noted that the medical evidence of record presented some 
contradictions as to whether the veteran's disability picture 
matched the criteria for a 40 percent rating but concluded 
that medical evidence more nearly approximated the symptom 
picture of recurring attacks with intermittent relief (the 
criteria necessary for a higher (40 percent) rating.  The 
Board also noted there was no current basis for the 
assignment of a 60 percent rating, as recent studies revealed 
ankle jerks were present, there was no sciatic radiculopathy, 
and objective neurological findings of pronounced sciatic 
neuropathy were lacking.  The veteran did not appeal.  

The RO implemented the Board decision in a July 1997 rating 
action, and granted the 40 percent rating back to May 8, 
1990.

In August 1997, additional records of VA outpatient treatment 
dating from June 1996 through July 1997 were received and 
added to the claims file.  These include copies of records 
already on file.  Complaints of pain in the back and lower 
extremities were noted on an October 1996 record.  The plan 
was to continue with therapy and reassess for possible fusion 
surgery.  Chronic back pain was the assessment on a February 
1997 record.  

In a September 1997 letter, the veteran addressed problems 
involving the left foot, impotence, the left hip bursitis, 
and the right foot.

The report of a September 1997 examination performed for VA 
at the Rocky Mountain Orthopaedic Associates shows review of 
prior X-ray reports and records.  The diagnosis included 
intermittent neurological claudication of the left hip 
secondary to degenerative arthritis of the lumbar spine and 
old compression fractures of T8 and T9 with traumatic 
arthritis.  In comments, the examiner indicated that he did 
not see any spondylolisthesis of L4 on L5 in the lateral X-
rays taken September 1995, and that oblique views dated in 
September 1995 did not reveal any defect in the pars intra-
articularis on either the right or the left sides.

In a March 1999 letter, the veteran addressed his 
disagreement with VA determinations involving the left hip, 
the left tibia, the right foot, impotence, and the 
calculation of his overall rating.   

VA outpatient treatment records dating from July 1999 through 
December 1999 pertain largely to treatment for problems other 
than the low back.  

In September 1999, the veteran submitted a statement with a 
VA outpatient treatment record dated September 2, 1999.  The 
record indicated that the veteran had complaints of decreased 
endurance to walking even short/medium distances, weakness in 
the left lower extremity, and pain in the left lower back, 
the left hip, and the left lower extremity.  Observations 
included visible atrophy of the musculature in the left femur 
and calf.  The left femur muscle measured at 54 cm on the 
left and 55 cm right.  The left calf was 40 cm in 
circumference while the right was 42.  The assessment 
included left lower extremity muscular atrophy secondary to 
lumbar disc disease.  

On a January 2000 report from Urologic Associates of Western 
Colorado, it was noted that the veteran reported a history of 
severe low back pain and pain going down the legs.  This was 
reportedly related to an inservice injury at L4-5, L5-S1.  
Additional back problems were attributed to an injury from a 
motor vehicle accident that has left him with residual 
problems involving T3 to T12.   

Reports of a January 2000 service related disability 
evaluation and a February 2000 Occupational therapy 
functional capacity evaluation identify ongoing problems 
involving all of the veteran's numerous disabilities. 

The report of a February 2000 examination performed for VA by 
the Rocky Mountain Orthopaedic Associated, the examiner noted 
complaints of pain radiating from the veteran's left 
thoracolumbar region into the left posterior hip and into the 
left calf.  The pain was reported to be worse during 
prolonged standing and sitting.  He also noted intermittent 
numbness and tingling in the lateral aspect of the left hip 
and into the left lower extremity.  Physical examination 
revealed that the veteran had flattening of his lower lumbar 
area without any true list.  A very definite sagging and 
atrophy of the left gluteal muscles was noted.  Neurological 
examination was significant for 0 ankle jerk on the left side 
and left side hypesthesia of the foot, ankle, and distal 
third of the leg corresponding to the S1 dermatome 
distribution.  X-rays revealed marked enlargement of the 
facet joints at L5-S1 and apparent incomplete lumbarization 
of the first sacral segment on the left side with complete 
lumbarization on the right side.  The diagnosis included 
degenerative arthritis of the lumbosacral coccygeal spine, 
particularly of the facet joints at L4-5 and L5-S1 on the 
left side.  In comments following the diagnosis, the examiner 
stated that some of the problems on the veteran's left lower 
extremity may be caused by S1 nerve root pressure symptoms, 
but that it was difficult to tell whether these problems were 
related to the S1 nerve root or to his trochanteric bursitis 
in the left hip.  

In a July 2000 rating action, the RO increased the disability 
rating for the veteran's low back disorder to 60 percent, 
effective from September 2, 1999.  The RO indicated that 
while the veteran did not file a claim for increase, the 
September 2, 1999 VA outpatient treatment record showing 
weakness and decreased endurance secondary to low back pain, 
in conjunction with the January 2000 report from Urological 
Associates, were construed as a claim for increase.   

In his May 2001 notice of disagreement, the veteran asserted 
that an earlier effective date of May 8, 1990 was warranted 
for the 60 percent rating.  He essentially contended that the 
symptoms which warrant the current 60 percent rating had 
existed since May 8, 1990.  

In an April 2002 rating action, the RO denied the veteran's 
claim for an earlier effective date for the 60 percent rating 
for the residuals of a low back injury with radiculopathy 
involving the left lower extremity. 

In a statement attached to the June 2002 VA Form 9, the 
veteran repeated his contention that evidence on file in 1990 
and 1991 showed the same symptoms which currently warrant a 
60 percent rating.  He stated "Had the raters and examiners 
not erred repeatedly in the early 1990's, the 60 percent 
rating should have been given effective May 8, 1990."  The 
veteran also asserted that his claim for increase has been 
ongoing since 1991 and that it has been pending on appeal at 
the Board under a 1994 docket number following two remands.  

II.  Law and Analysis

A.  Law

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 
(2004).  

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such 
date; otherwise, date of receipt of claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 C.F.R. § 3.151 
(2004).  The term "claim" means a formal or informal 
communication in writing requesting a determination of 
entitlement (or evidencing a belief of entitlement) to a 
benefit.  38 C.F.R. § 3.1(p) (2004).  

Under 38 C.F.R. § 3.157 (2004), once a formal claim for 
compensation has been allowed, the date of a report of VA 
outpatient or hospital examination will be accepted as the 
date of an informal claim if such record pertains to a 
disability for which service connection has been established.  
See also Hazen v. Gober, 10 Vet. App. 511, 520 (1997).

B.  Analysis 

The veteran appealed the July 2000 decision, essentially 
seeking an effective date earlier than September 2, 1999, for 
the increase in 60 percent rating for residuals of a low back 
injury with radiculopathy involving the left lower extremity.  
Specifically, he contended that the new 60 percent rating 
should be made effective from May 8, 1990, the date of a VA 
outpatient treatment record noting significant low back 
symptomatology.  

The veteran claims, in part, that the current appeal is part 
of an ongoing appeal before the Board that has been addressed 
under a 1994 docket number.  As discussed in the 
introduction, this assertion is incorrect.  The July 1997 
Board decision carrying the 1994 docket number granted an 
increased rating to 40 percent for the veteran's service-
connected residuals of a low back injury with radiculopathy 
involving the left lower extremity.  The veteran did not 
appeal this decision and it is final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100  Rule 1100.  

Moreover, while the veteran has claimed mistakes were made 
throughout the 1990's in the rating and examination of his 
service-connected low back disorder, he has not articulated 
any specific allegation of clear and unmistakable error (CUE) 
in any VA decision (Board or RO), nor has he shown any 
reasonable basis for upsetting the finality of the June 1997 
Board determination as to the 40 percent rating for the 
veteran's low back disorder.  Thus the effective date for any 
later increase in the rating for the residuals of a low back 
injury must be determined in relation to a new increased 
rating claim.

As stated above, the law provides that the effective date of 
an award of increased compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date; otherwise, the effective date will 
be the date of VA receipt of the claim for increase, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a),(b)(2);  38 C.F.R. § 3.400(o); Hazan v. Gober, 10 
Vet. App. 511 (1997);  Harper v. Brown, 10 Vet. App. 125 
(1997); VAOPGCPREC 12-98.

Here, the veteran did not file a specific claim for increase 
following the June 1997 Board determination; however, the RO 
construed a September 2, 1999, outpatient treatment record 
submitted by the veteran with a September 1999 statement as a 
claim for increase.  

Having determined that the veteran's claim was received by VA 
on September 2, 1999, the Board must next look to all the 
evidence of record to determine when the increase in 
disability occurred.  38 U.S.C.A. § 5110(b)(2); Quarles v. 
Derwinski, 
3 Vet. App. 129, 134 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.400(o)(2) is applicable 
only where an increase in disability precedes a claim for an 
increased disability rating; otherwise, 38 C.F.R. § 
3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125 
(1997).  

In other words, three possible effective dates may be 
assigned depending on the facts of the case:  (1) if an 
increase in disability occurs after the claim is filed, the 
date that the increase is shown to have occurred (date 
entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an 
increase in disability precedes the claim by a year or less, 
the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); (3) if 
an increase in disability precedes the claim by more than a 
year, the date that the claim is received (38 C.F.R. § 
3.400(o)(2)).  To make its determination, the Board must 
review all the evidence of record.  Swanson v. West, 12 Vet. 
App. 442 (1999); Hazan v. Gober, 10 Vet. App. 511, 521 
(1997); see also VA O.G.C. Prec. Op. No. 12-98, 63 Fed. Reg. 
56704 (1998).

Under the provisions then in effect for rating intervertebral 
disc syndrome (38 C.F.R. § 4.71a, Diagnostic Code 5293), a 40 
percent rating is warranted for severe intervertebral disc 
syndrome, shown by recurring attacks with intermittent 
relief.  A 60 percent rating is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, and with little intermittent relief.  

Applying the criteria set forth above to the facts in this 
case, the Board finds that the criteria for an effective date 
for the 60 percent rating earlier than September 2, 1999, are 
not met.  In reviewing the evidence of record, the Board 
finds that the increase in the veteran's low back disability 
did not occur within the year preceding the September 2, 
1999.  Rather, the increase in disability is not shown until 
the September 2, 1999, VA outpatient treatment record (which 
is also the date of the claim) and subsequent January and 
February 2000 reports.  These records contain the objective 
evidence identifying the residuals of the veteran's low back 
injury as including persistent symptoms compatible with 
sciatic neuropathy with characteristic pain, absent ankle 
jerk or other neurological findings appropriate to the site 
of the diseased disc.  The Board acknowledges that the 
veteran has claimed that these symptoms were due to his 
inservice back injury for many years.  The objective medical 
evidence of record, however, is entirely silent for any 
indication of such in the year prior to the date of receipt 
of the veteran's claim.  Since the facts do not show a higher 
level of disability until the September 2, 1999, VA 
outpatient treatment record, an earlier effective date for an 
increase above 40 percent prior to the September 2, 1999 
effective date currently selected by the RO, is not possible.

Based on the foregoing, and after reviewing all of the 
evidence of record, the Board finds that it was not factually 
ascertainable that an increase in the severity of the 
veteran's low back disability occurred in the year prior to 
the date of receipt of his claim for an increased rating for 
that disability.  There is no basis in fact or law for 
granting the benefit sought.  Thus, an effective date earlier 
than September 2, 1999, for the assignment of a 60 percent 
evaluation for service-connected residuals of a low back 
injury with radiculopathy involving the left lower extremity 
is not warranted. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o)(2).


ORDER

Entitlement to an effective date earlier than September 2, 
1999, for the assignment of a 60 percent rating for service-
connected residuals of a low back injury with radiculopathy 
involving the left lower extremity is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


